Citation Nr: 1017348	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a temporal scar 
behind the left eye, currently rated noncompensable.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left arm, currently rated 10 
percent disabling.

3.  Entitlement to an increased rating for left ulnar 
neuropathy at the elbow, rated noncompensable prior to April 
3, 2008, and rated 10 percent disabling since that date.

4.  Entitlement to an increased rating for a lumbosacral 
strain with foraminal stenosis, currently rated 20 percent 
disabling.

5.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a cervical spine 
disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  
He received the Purple Heart Medal, Army Commendation Medal, 
Combat Infantryman Badge, and Air Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO: denied entitlement 
to an increased compensable rating for a temporal scar behind 
the left eye; denied entitlement to an increased rating in 
excess of 10 percent for residuals of a shell fragment wound 
to the left arm; increased the disability rating for a 
lumbosacral strain with foraminal stenosis to 20 percent, 
effective March 15, 2006; granted service connection for PTSD 
and assigned an initial disability rating of 30 percent, 
effective March 15, 2006; and denied entitlement to service 
connection for a cervical spine disability.

In October 2009, the RO assigned a separate 10 percent rating 
for left ulnar neuropathy at the elbow, effective April 3, 
2008.  This determination is also on appeal.

The Veteran testified before the undersigned at a January 
2010 videoconference hearing at the RO.  A transcript of the 
hearing has been associated with his claims folder.

The issues of entitlement to an increased rating for a 
lumbosacral strain with foraminal stenosis and entitlement to 
a total disability rating based on individual unemployability 
(TDIU) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 19, 2010, prior to the promulgation of a 
decision in the appeal, the Veteran notified the Board that a 
withdrawal of the appeal as to the issue of entitlement to an 
increased rating for a temporal scar behind the left eye is 
requested.

2.  The residuals of a shell fragment wound to the left arm 
are manifested by left arm pain, decreased muscle strength 
and motor power, a painful scar, decreased coordination, 
fatigueability, and occupational impairment.

3.  Left ulnar neuropathy at the elbow is manifested by mild 
incomplete paralysis of the left ulnar nerve.

4.  PTSD has been manifested by impairment in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood. 

5.  The Veteran does not have a current cervical spine 
disability.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran 
as to the issue of entitlement to an increased rating for a 
temporal scar behind the left eye have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for a 20 percent rating for injuries to 
muscle group V of the left arm have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.21, 4.56, 4.73, Diagnostic Code (DC) 5305 
(2009).

3.  The criteria for a 10 percent rating for a left arm scar 
from May 1, 2006 to April 8, 2009 have been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.21, 4.118, Diagnostic Code (DC) 7804 (2009).

4.  The criteria for an increased (compensable) rating prior 
to April 3, 2008 and an increased rating in excess of 10 
percent since that date for left ulnar neuropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 
4.124a, Diagnostic Code (DC) 8516 (2009).      

5.  The criteria for an initial 70 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b);  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2009).

6.  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The claim for a higher initial rating for PTSD arises from 
the Veteran's disagreement with the initial rating assigned 
after the grant of service connection.  The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

As for the claims for increased ratings and service 
connection, under the VCAA, VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in April 2006, the RO 
notified the Veteran of the evidence needed to substantiate 
his claims for an increased rating for residuals of a shell 
fragment wound to the left arm and for service connection for 
a cervical spine disability.  This letter also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide. 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the April 2006 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the April 2006 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-
Flores v. Peake insofar as it required VA, in increased 
ratings claims, to provide notice of alternative diagnostic 
codes or potential daily life evidence.  Vazquez-Flores, 580 
F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. 
§ 5103(a) notice need not be Veteran specific, and that while 
impairment in activities of daily life may indicate 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper adjudication of a claim.  
Id.

Nevertheless, a March 2009 letter notified the Veteran of 
alternative diagnostic codes and that VA would consider 
evidence of the impact of his conditions upon daily life. 

The April 2006 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claims.  He 
was notified that medical or lay evidence could be submitted 
to substantiate his increased rating claims and was provided 
with specific examples.  The letter stated that the Veteran 
could submit letters from individuals who could describe the 
manner in which his disabilities had worsened.  

The April 2006 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all 
of the identified post-service VA treatment records and 
private medical records.  In addition, the Veteran was 
afforded VA examinations for residuals of a shell fragment 
wound to the left arm and PTSD.

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  
 
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded a VA examination for a cervical 
spine disability.  As discussed below, there is no evidence 
that the Veteran has been diagnosed as having a cervical 
spine disability and no evidence that his cervical spine pain 
may be related to a disease or injury in service.  A VA 
examination is therefore not necessary.  See McLendon, 20 
Vet. App. at 83.

Initial Rating/Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Temporal Scar Behind the Left Eye

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran testified during the January 2010 
hearing that he wished to withdraw the appeal as to the issue 
of entitlement to an increased rating for a temporal scar 
behind the left eye.  Therefore, the Veteran has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

Residuals of a Shell Fragment Wound to the Left Arm

The residuals of a shell fragment wound to the left arm are 
currently rated under 38 C.F.R. § 4.73, DC 5305, as injuries 
to the muscle group V, the flexor muscles of the elbow, which 
includes the biceps, brachialis, and brachioradialis.  The 
function of these muscles is elbow supination and flexion of 
the elbow.  38 C.F.R. § 4.73, DC 5305.

Under DC 5305, injuries to the non-dominant extremity are 
rated as follows: a 10 percent rating is warranted for 
injuries which are moderate; a 20 percent rating is warranted 
for injuries that are moderately severe; and a 30 percent 
rating is warranted for injuries that are severe.  Id.

Muscle injuries are evaluated in accordance with 38 C.F.R. 
§ 4.56.  The pertinent provisions of 38 C.F.R. § 4.56, are as 
follows:
(a)  An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(2)  Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4)  Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  

If present, the following are also signs 
of severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.
38 C.F.R. § 4.56.  

The Veteran's service treatment records reveal that he was 
injured in Vietnam by an enemy grenade in November 1968.  He 
sustained a superficial open wound to the left arm, with no 
known nerve or artery damage at the time.  

A July 2005 VA consultation report indicates that the Veteran 
reported constant pain in the left upper arm which was 
aggravated by lifting.  The pain was normally 2/10 in 
intensity but increased to 6-7/10 with heavy lifting.  X-rays 
of the left humerus taken in February 2005 revealed that it 
was intact with mild peritendinitis calcaria.  The Veteran 
was right hand dominant and active range of motion of the 
upper extremities were within full limits.  Manual muscle 
test revealed muscle strength of 4/5 in the upper extremities 
bilaterally, with a grip strength of 36# on the left and 69# 
on the right.  Deep tendon reflexes of the bilateral upper 
extremities were intact and symmetric.

Generalized tenderness was reported in the left upper arm 
upon palpation, primarily of the bicipital muscle belly.  The 
Veteran was diagnosed as having chronic left upper arm pain.  
There were no functional/strength deficits observed in the 
bilateral upper extremities.

A VA examination report dated May 1, 2006 reveals that the 
Veteran reported that he sustained a shrapnel injury in 
Vietnam for which he was minimally treated at the field 
hospital in Saigon.  He reported that the strength in his 
left arm was decreasing when compared to the right arm.  He 
experienced constant pain, described as 3/10 intensity, with 
the intensity of the pain increasing to 10/10 when he used 
his arms.  The pain was described as a deep nagging pain 
which disturbed his sleep.

Examination of the motor system revealed no obvious wasting 
or deformity.  There was a small scar over the anterior 
aspect of the left upper arm through which the shrapnel must 
have entered and he had a tender spot.  Motor power of the 
deltoid, biceps, and triceps was 4/5 in the left upper 
extremity.  The dorsiflexion of the wrist was normal.  Joint 
and vibration sense were normal and jerks were brisk.

The physician who conducted the May 2006 VA examination did 
not have the claims file to review and concluded that 
although there were no previous records to compare to see 
whether there had been an increase in the Veteran's 
disability, his left upper extremity was slightly weaker than 
the right.

An April 2008 VA consultation report indicates that the 
Veteran reported a two month history of numbness in the 
fourth and fifth fingers of the left hand.  Nerve conduction 
studies revealed that left ulnar sensory responses were 
normal in latency but had low amplitude.  Overall, there was 
an abnormal study showing left ulnar neuropathy at the elbow 
with signs of demyelination and sensory axonal loss.  
Conduction block was not demonstrated.

An August 2008 VA consultation report indicates that the 
Veteran reported a sore area above the left elbow on the 
flexor aspect of the forearm.  He had an eight month history 
of numbness and tingling in his little finger and ring finger 
and the left arm pain radiated to his fingers.  Examination 
revealed some weakness of abduction of the fingers on the 
left compared to the right.  X-rays of the left upper arm 
taken in 2006 revealed shrapnel in the anterior upper arm at 
the junction of the middle and distal thirds of the humerus.  
The Veteran felt pain in the area which radiated down to the 
left upper extremity.  A diagnosis of left ulnar neuropathy, 
probably related to a shrapnel injury, was provided.

A VA examination report dated April 9, 2009 reveals that the 
Veteran reported experiencing continuous pain in his left 
arm, with pain shooting down the left forearm to the 4th and 
5th fingers of the left hand.  He had weakness in the left 
arm and had been missing work due to left arm pain.  He was 
treated in November 1968 in Vietnam for a wound to the left 
arm from shrapnel of a high velocity, large caliber missile.  
The wound was cleaned and bandaged, the shrapnel was left in 
the wound, and the Veteran returned to combat after 3 weeks 
of hospitalization.  The wound was not a through and through 
injury, it was not initially infected before healing, and 
there was associated ulnar neuropathy.

The Veteran experienced pain, decreased coordination, 
fatigability, weakness, and numbness.  There was no 
uncertainty of movement.  Severe flareups occurred every 2 to 
3 weeks, lasted for 1 to 2 days, were precipitated by cold, 
damp weather or increased lifting, and were not alleviated.  
The Veteran could not do anything with his arm during 
flareups.

Examination revealed that muscle strength of the biceps was 
2/5, there was no tissue loss or intermuscular scarring, and 
there were residuals of nerve damage resulting in left upper 
arm, elbow, and forearm pain and numbness, as well as pain 
and numbness in the 4th and 5th fingers.  There were no 
residuals of tendon or bond damage, no muscle herniation, no 
loss of deep fascia or muscle substance, and no limitation of 
motion of any joint.  X-rays of the left humerus revealed a 
small metallic fragment projected over the mid biceps at the 
superior margin.  The underlying bony structures were 
unremarkable.
The Veteran was self-employed in construction for more than 
20 years at the time of the April 2009 VA examination and had 
lost 10 weeks of work during the previous 12 month period due 
to pain and numbness in the left arm, hand, and fingers.  A 
diagnosis of residuals of a shell fragment wound to the left 
arm was provided.  The disability had significant effects on 
the Veteran's occupation due to decreased manual dexterity 
and problems with lifting and carrying, difficulty reaching, 
lack of stamina, decreased strength, and pain of the left 
upper extremity.

The evidence indicates that the Veteran's residuals of a 
shell fragment wound to the left arm are manifested by muscle 
injuries that more closely approximate the criteria for a 
moderately severe injury.  He has reported pain, decreased 
strength, numbness, and left arm tenderness.  He has also 
reported periods of flareups during which he could not do 
anything with his left arm and employment difficulties due to 
the limitations of his arm.  Examinations have revealed an 
entrance scar, decreased motor power and coordination, left 
arm tenderness, numbness, weakness, and fatigueability.  

Although the Veteran's shrapnel injury was a superficial 
wound that did not require prolonged treatment in service, he 
has consistently reported the cardinal signs and symptoms of 
muscle disability, has reported a complete inability to use 
his left arm during flareups, and has reported an inability 
to keep up with work requirements.  Examinations have 
revealed impaired strength and endurance of the left arm as 
compared with the right.  

There is, however, no evidence of a severe muscle injury. 
There is an entrance scar which is not ragged, depressed, or 
adherent to deeper tissue, no limitation of motion of the 
left upper extremity, and no muscle atrophy.  X-rays of the 
left humerus have revealed a small metallic fragment, but no 
multiple scattered foreign bodies or fractures.  Thus, a 20 
percent rating under DC 5305, but not higher, for residuals 
of a shell fragment wound to left arm is warranted.  
38 C.F.R. §§ 4.56, 4.7, 4.73, DC 5305. 

The evidence reveals that the Veteran has a scar associated 
with the shell fragment wound to the left arm.  To warrant a 
compensable rating, a scar needs to involve the head, face or 
neck and have at least one character of disfigurement (DC 
7800); be deep and nonlinear and cover an area of at least 6 
square inches, but less than 12 square inches (DC 7801); be 
superficial and nonlinear and cover an area of 144 square 
inches or greater (DC 7802); be unstable or painful (DC 
7804); or cause some limitation of the function of the part 
affected (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2009).

Under DC 7804, a 10 percent rating is warranted for one or 
two scars that are unstable or painful, a 20 percent rating 
is warranted for three or four scars that are unstable or 
painful, and a 30 percent rating is warranted for five or 
more scars that are unstable or painful.  38 C.F.R. § 4.118, 
DC 7804.

The May 2006 VA examination report indicates that the Veteran 
had a small scar over the anterior aspect of the left upper 
arm through which the shrapnel must have entered and he had a 
tender spot.  An April 2009 VA examination report reveals 
that there was a scar on the left bicep resulting from a 
shrapnel fragmentation wound.  The scar was 1.0 centimeters 
wide and 0.9 centimeters long and there was no tenderness to 
palpation, adherence to underlying tissue, limitation of 
motion or loss of function of the left arm, underlying soft 
tissue damage, or skin ulceration or breakdown under the 
scar. 

The evidence indicates that the Veteran has a 0.9 centimeter 
by 1.0 centimeter left arm scar associated with the shell 
fragment wound to the left arm.  The May 2006 VA examination 
report reveals that there was a tender spot in the area of 
the scar, however it is unclear as to whether the tenderness 
was associated with the scar itself.  There were no further 
indications of such scar pain as of the date of the May 2009 
VA examination.  

The Veteran is competent to report symptoms of his left arm 
disability, such as pain.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  As there is evidence 
of a single left arm scar that may have been tender during 
the May 2006 VA examination, there was no evidence of scar 
tenderness during the April 2009 VA examination, and 
resolving reasonable doubt in favor of the Veteran, a rating 
of 10 percent for a left arm scar under DC 7804 is warranted, 
from May 1, 2006 to April 8, 2009.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §  4.118, DC 7804.  A higher rating is not 
warranted as the scar does not involve the head, face or 
neck, is not deep or nonlinear, and is not more than a single 
scar.  38 C.F.R. § 4.118, DCs 7800-7805.
In an October 2009 rating decision, the Veteran was granted a 
separate 10 percent rating for left ulnar neuropathy at the 
elbow, effective April 3, 2008.  Left ulnar neuropathy is 
rated under 38 C.F.R. § 4.124a, DC 8516 as paralysis of the 
ulnar nerve.  

Under DC 8516, paralysis of the ulnar nerve of the minor 
extremity is rated as follows:  a 10 percent rating is 
warranted for mild incomplete paralysis; a 20 percent rating 
is warranted for moderate incomplete paralysis; a 30 percent 
rating is warranted for severe incomplete paralysis; and a 50 
percent rating is warranted for complete paralysis with the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences, loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb, and flexion of the wrist 
weakened.  38 C.F.R. § 4.124a, DC 8516.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  
The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124. 
 
The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

A July 2005 VA consultation report indicates that examination 
of the bilateral upper extremities revealed that deep tendon 
reflexes were intact and symmetrical and that all extremities 
were grossly intact to crude touch.  The Veteran denied 
paresthesias or numbness of the bilateral upper extremities.

A VA consultation report dated April 3, 2008 indicates that 
the Veteran reported a 2 month history of numbness in the 
fourth and fifth fingers of the left hand. Electromyograph 
testing of the left arm revealed that left ulnar sensory 
responses were normal in latency, but had low amplitude.  
Overall, there was left ulnar neuropathy at the elbow with 
signs of demyelination and sensory axonal loss.  A conduction 
block was not demonstrated.

An April 2008 VA consultation report reveals that the Veteran 
reported an eight month history of numbness and tingling in 
his little and ring fingers as well as pain radiating from 
his left forearm to his fingers.  There was a positive 
Tinel's sign on percussion of the ulnar nerve at the elbow, 
not a positive Tinel's sign on percussion of the ulnar nerve 
at Guyon's canal, and there was some weakness of abduction of 
the fingers on the left as compared to the right.  The 
Veteran was diagnosed as having ulnar neuropathy, probably 
more from shrapnel after 40 years than from ulnar cubital 
tunnel.

The April 2009 VA examination report reveals that the Veteran 
reported continuous pain in his left arm which radiated down 
the left forearm to the 4th and 5th fingers of the left hand.  
He also had weakness in the left arm and numbness associated 
with the shrapnel injury.  Examination revealed decreased 
left arm strength (2/5) and left ulnar neuropathy with pain 
and numbness in the left upper arm, elbow, and forearm, and 
left hand pain and numbness in the 4th and 5th fingers.

There is no medical evidence of left ulnar neuropathy prior 
to the April 2008 VA consultation report and normal 
neurological findings were specifically noted in the July 
2005 VA consultation report.  The evidence since April 2008 
reveals that the Veteran's left ulnar neuropathy has been 
manifested by radiating left arm pain and left hand numbness.  
Given the absence of evidence of left ulnar neuropathy prior 
to April 2008 and the findings of at most mild disability 
since the date, an increased (compensable) rating prior to 
April 3, 2008 and an increased rating in excess of 10 percent 
since that date for left ulnar neuropathy under DC 8516 is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.123, 4.124, 4.124a, DC 8516. 

The Board notes that decreased grip strength of the left hand 
and left arm weakness have been noted in the July 2005 VA 
consultation report and May 2006 and April 2009 VA 
examinations.  The Veteran is already receiving a 20 percent 
disability rating under DC 5305 due to injuries to muscle 
group V, and his complaints of left arm/hand weakness are 
contemplated by the 20 percent rating under DC 5305.  
Therefore, consideration of these symptoms under DC 8516 for 
left ulnar neuropathy would constitute pyramiding.  See 
38 C.F.R. § 4.14 (2009).    

PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will also consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders. 
Under the General Rating Formula, a 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Federal 
Circuit has embraced the Mauerhan Court's interpretation of 
the criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  

The Veteran's VA treatment records dated from March to April 
2006 reveal that he had difficulty sleeping, was anxious and 
depressed, experienced intrusive dreams about Vietnam, had a 
neutral and mildly depressed mood, poor concentration, and 
fair insight and motivation.  He did not have suicidal 
ideation, homicidal ideation, hallucinations or delusions, 
and his memory was not clinically impaired.

An April 2006 VA examination report indicates that the 
Veteran reported that he owned his own home repair/remodeling 
business and that over the previous 6 years the business had 
slowed down and he was attending to the business only 2 to 3 
days a week at the time of the examination.  He got married 
in 1971 and raised three children, with whom he had a good 
relationship.  He had disagreements with his wife and 
experienced a constant fear of being close to someone, even 
to his wife.  He had reported in March 2006 that he had a 
problem showing affection to his wife.  In February 2006, his 
wife unexpectedly asked for a divorce after 35 years of 
marriage, and they were separated at the time of the April 
2006 VA examination.

The Veteran reported that he did not have any more hobbies 
and did not engage in as many social activities as he once 
did (such as bowling).  When not attending to his business, 
he spent most of his time clearing his house, painting, and 
putting his tools together.  He had recently socialized with 
friends after being by himself and away from his social group 
for approximately a month.  He had recently begun 
reexperiencing memories of his service in Vietnam due to his 
wife's sudden request for a divorce and the death of a girl 
who was killed by his daughter's previous boyfriend.  He 
experienced dreams which occurred intermittently to nightly 
and would wake up during the dreams screaming because he 
dreamed he was getting shot.  He also experienced recurring 
flashbacks from Vietnam, triggered by sudden sounds, loud 
screams, loud noises, and the sound of helicopters.  

The Veteran further reported that his concentration had 
gotten worse, he slept poorly, and that he had flare ups of 
temper at work.  He lacked motivation in the morning and felt 
like it was hard to get up.  He cut his hours at work partly 
due to his lack of concentration and his inability to pursue 
and maintain a good quality of work.

Examination revealed that the Veteran's mood was mildly 
nervous and mildly depressed and his affect was constricted.  
He felt guilty, remorseful, and sad over his Vietnam 
experiences.  He had nightmares and flashbacks about Vietnam, 
but did not have any auditory or visual hallucinations or 
delusional thinking.  He reported that he experienced 
paranoia at times, as if people were after him.  He denied 
suicidal thinking.  Furthermore, he had anger towards others 
and his judgment and insight were both fair.

Overall, the physician who conducted the April 2006 VA 
examination noted that the Veteran endorsed flashbacks and 
nightmares, had symptoms of numbing and avoidance which cost 
him his marriage due to his lack of emotionality or ability 
to show affection to his wife, experienced a loss of interest 
in his hobbies or interaction with others, was excitable and 
had flare ups of temper, and had sleep disturbance, lack of 
concentration, and a hyperstartle response.  He was diagnosed 
as having chronic PTSD and was assigned a Global Assessment 
of Functioning Score (GAF) of 65, indicative of mild 
impairment.
The Veteran's VA treatment records dated from November 2007 
to April 2009 reveal that he reported that he had occasional 
anxiety attacks which would completely limit him in his 
functionality and that he would occasionally get startled.  
He experienced irritability, sleep difficulties, low 
motivation, nightmares, loss of interest in activities he 
once enjoyed, felt distant or cut off from others and was 
emotionally numb, and was nervous in crowded places.  His 
memory, concentration, attention span, judgment, and insight 
were all fair and his affect was euthymic.  

The Veteran stopped working in April 2008 due to a heart 
attack, but was able to periodically engage in his 
contracting job at the time of a January 2009 VA psychiatry 
evaluation.  Psychometric testing revealed mild to moderate 
anxiety and severe depression.  He did not have any auditory 
or visual hallucinations, delusional thoughts, or suicidal or 
homicidal ideation.  He was assigned a GAF score of 55, 
indicative of moderate impairment.

An April 2009 VA examination report indicates that the 
Veteran reported that he and his wife separated in 2006 after 
34 years of marriage and that a divorce was finalized in 
December 2008.  He spent most of his time at home, had a 
limited interest in activities he previously enjoyed, and 
experienced a declining interest in social activity in recent 
years.  

Examination revealed fatigued/tense psychomotor activity, 
soft or whispered speech, a blunted affect, a 
depressed/dysphoric mood, and difficulty with sustained 
concentration.  The Veteran had difficulty falling asleep and 
experienced (sometimes frequently) combat nightmares.  He 
engaged in appropriate behavior (i.e., problems with road 
rage), had concrete thinking, and experienced an increasing 
number of panic attacks.  His impulse control was fair and he 
had increasingly frequent arguments and an increasing problem 
with irritability.  Recent and immediate memory were mildly 
impaired and he described frequent problems with short term 
memory.  Psychometric testing revealed moderate to severe 
anxiety and severe depression.

The Veteran was self-employed as a contractor for over 20 
years, but had lost 46 weeks of work during the previous 12 
months due to a heart condition, an arm injury, back pain, 
and his emotional state.  Decreased concentration and lack of 
motivation affected his occupational functioning.  He was 
diagnosed as having chronic PTSD and was assigned a GAF score 
of 55, indicative of moderate impairment.  

Overall, the Veteran had long-standing anxiety, anger, and 
mood symptoms, had a chronic relationship dysfunction, and 
had worsening problems with his work functioning.  His 
marital problems appeared to be strongly related to PTSD due 
to his anger, anxiety, and overall emotional problems.  The 
physician who conducted the April 2009 VA examination opined 
that there were deficiencies in thinking (i.e., decreased 
concentration), family relations (marital conflict and 
divorce), work (decreased motivation and interest in work), 
and mood (depressed mood).

The Board has considered the GAF scores assigned during the 
appeal period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  The evidence reflects that the Veteran has been 
assigned GAF scores ranging from 55-65.   

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
61 to 70 reflect some mild symptoms (e.g, depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  Id.  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue.  Rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

The evidence shows deficiencies in most of the areas needed 
for a 70 percent rating.  For example, the Veteran has 
reported job difficulties due to lack of motivation and 
interest, was separated and became divorced from his wife due 
to his emotional detachment, has lost interest in activities 
and does not socialize with others, suffers from anxiety and 
depression, is irritable and has poor impulse control, 
experiences panic attacks, intrusive thoughts, and 
nightmares, has chronic sleep impairment, and has impaired 
memory and concentration.

The Veteran does not, however, have most of the symptoms 
contemplated in the criteria for a 100 percent disability 
rating.  For example, he has been self-employed as a 
contractor for approximately 20 years and although he had a 
period of unemployment due to a heart condition, his PTSD has 
not caused total occupational impairment.  Furthermore, he 
does not demonstrate gross impairment in thought processes or 
communication or grossly inappropriate behavior, he does not 
experience delusions or hallucinations, he is not in 
persistent danger of hurting himself or others, he is able to 
perform activities of daily living, and is oriented to time 
and place.  While problems with the Veteran's memory have 
been reported, there is no indication of memory loss for 
names of close relatives, own occupation, or name.  

The Veteran's mental evaluations show that he has been found 
to have serious impairment in occupational and social 
functioning in most of the areas of work, school, family 
relations, judgment, thinking, and mood, as evidenced by the 
GAFs and assessments of his level of disability.  This 
symptomatology is contemplated by the 70 percent disability 
rating.  Accordingly, the Board finds that an initial rating 
of 70 percent, but no higher, for PTSD, is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.




Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  
On numerous occasions, the Veteran has reported that his 
disabilities have interfered with his job.  For example, he 
has reported that he has experienced difficulty working due 
to impaired concentration and motivation due to PTSD.  Also, 
during the January 2010 hearing he testified that due to his 
left arm disability he had difficulty installing windows as 
part of his job.  The Veteran's statements raise the question 
of entitlement to an extraschedular evaluation.  The symptoms 
of his left arm disability are left arm pain, decreased 
muscle strength and motor power, a painful left arm scar, 
decreased coordination, fatigueability, and left hand 
numbness.  The symptoms of his PTSD are social and 
occupational impairment, anxiety, depression, decreased 
concentration and memory, panic attacks, nightmares, 
flashbacks, and sleep impairment. These symptoms are 
contemplated by the rating criteria.  Thus, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997). 
To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

In this case, there is no medical evidence of a current 
cervical spine disability.  A September 1976 VA examination 
report reveals that the Veteran reported experiencing 
occasional neck pain since July 1976.  X-rays of the cervical 
spine revealed no gross abnormalities.  Also, an April 2009 
VA examination report indicates that there was no cervical 
spine ankylosis, no spasms, atrophy, guarding, pain with 
motion, tenderness, or weakness of the cervical 
sacrospinalis, and that his back condition did not involve 
the cervical spine.

The Veteran has reported neck pain.  However, pain without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 
(1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  There is no other evidence of a 
current cervical spine disability.  Therefore, a current 
disability has not been demonstrated.  McClain, 21 Vet. App. 
at 321.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for a cervical spine disability must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

The appeal as to the issue of entitlement to an increased 
rating for a temporal scar behind the left eye is dismissed.

Entitlement to a 20 percent rating for injuries to muscle 
group V of the left arm is granted, effective March 15, 2006.

Entitlement to a 10 percent rating for a left arm scar from 
May 1, 2006 to April 8, 2009 is granted.

Entitlement to an increased (compensable rating) prior to 
April 3, 2008 and an increased rating in excess of 10 percent 
since that date for left ulnar neuropathy is denied.

Entitlement to an initial 70 percent rating for PTSD is 
granted, effective March 15, 2006.

Entitlement to service connection for a cervical spine 
disability is denied.


REMAND

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determines whether the disability is manifested by weakened 
movement, excess fatigability, incoordination, pain, or flare 
ups.  Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 
38 C.F.R. § 4.59 (2006).

The Veteran was afforded a VA examination in April 2009.  The 
ranges of thoracolumbar spinal motion were reported.  It was 
also noted that there was pain associated with spinal range 
of motion, however it is unclear at point in the range of 
motion pain began.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

The Court has held that a TDIU is an element of all claims 
for an increased rating and higher initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that entitlement to a TDIU is raised where a Veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 
1106, 1109 (2009) (holding that an inferred claim for a TDIU 
is raised as part of an increased rating claim only when the 
Roberson requirements are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

The evidence reveals that the Veteran was employed as a 
contractor for over 20 years.  During the January 2010 
hearing, he testified that he was self-employed as a 
contractor, however he alluded to the fact that he had 
attempted but was unable to obtain other employment, his 
disabilities severely impaired his ability to work as a 
contractor and resulted in many weeks of lost work and 
financial hardship.  For example, he testified that in 2009 
he incurred $35,000 in credit card debt to pay normal 
household bills because of lack of work and his inability to 
work was one of his biggest concerns.  The week prior to the 
January 2010 hearing, he worked 14 hours and did not work at 
all during the week of the hearing.  He further testified 
that for the previous 7 months he typically worked 14 hours a 
week, whereas he used to work 40 to 50 hours a week and was 
continually employed.  He reported a yearly income of $20,000 
during the previous year, but that there weren't any jobs 
available that he was qualified for at the time of the 
January 2010 hearing.  Overall, it is unclear as to the 
extent of the Veteran's self-employment and whether it is 
gainful employment.  See 38 C.F.R. § 4.16(a) (2009) (defining 
marginal employment as earnings below the poverty threshold). 

Given the evidence of a medical disability, the claim for the 
highest possible rating, and evidence of unemployability, the 
record raises a claim for a TDIU under Roberson and Rice.  

The Court has held that in the case of a claim for a TDIU, 
the duty to assist requires that VA obtain an examination 
that includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While the 
April 2006 and April 2009 VA examination reports provided 
some information in this regard, they did not yield an 
explicit opinion as to whether the Veteran's service 
connected disabilities alone, would be sufficient to preclude 
gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report his 
earnings for the period since 2006.

2.  Schedule the Veteran for a VA 
examination to evaluate the severity of 
the service connected lower back 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.
The ranges of thoracolumbar spinal motion 
should be reported in degrees.  The 
examiner should note the point, if any, 
at which pain occurs.  The examiner 
should also provide an opinion as to 
whether there is additional limitation of 
motion due to weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  The examiner should express 
this opinion in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, flare-ups, 
or pain.

The examiner should also specify the 
nerves affected by the back disability 
and provide an opinion as to the severity 
of any associated paralysis, neuritis or 
neuralgia.

3.  Schedule the Veteran for a VA 
examination to determine whether his 
service connected disabilities prevent 
him from obtaining and keeping employment 
for which his education and occupational 
experience would otherwise qualify him. 
 
The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum. 
 
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's service connected disabilities 
(PTSD, lumbosacral strain with foraminal 
stenosis, residuals of a shell fragment 
wound to the left arm, left ulnar 
neuropathy at the elbow, and a temporal 
scar behind the left eye) would be 
sufficient to preclude him from obtaining 
or retaining gainful employment for which 
his education and occupational experience 
would otherwise qualify him. 

The examiner should provide a rationale 
for this opinion.  If unable to provide 
an opinion without resort to speculation, 
he or she should explain why this is so 
and what, if any, additional evidence 
would be necessary before an opinion 
could be rendered.
 
The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and such reports must be 
considered in formulating any opinions. 

4.  The agency of original jurisdiction 
should review the examination reports to 
ensure that they contain the information 
requested in this remand and are 
otherwise complete.

5.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


